*183OPINION

Per Curiam:

This appeal is from an order denying a pretrial habeas corpus challenge to an information charging that Glenn Davis Archie committed a battery with a deadly weapon (NRS 200.481), and a robbery (NRS 200.380). There is testimony recorded in the transcript of the preliminary examination that, during an altercation, Archie struck the victim with a two-by-four piece of lumber. This testimony supports the district court’s determination, that Archie probably committed a battery with the use of a deadly weapon. Cf. Lindsay v. State, 64 So. 501 (Fla. 1914). However, the record is barren of any evidence that would support an inference that Archie either committed the alleged robbery or participated in a scheme to do so. See Skinner v. Sheriff, 93 Nev. 340, 566 P.2d 80 (1977). Therefore, the district court should have granted habeas on the robbery charge. Accordingly, the portion of the district court’s order which denied the habeas challenge to the robbery charge is reversed. The portion of the order which denied the habeas challenge to the battery charge is affirmed.